Citation Nr: 0828715	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic 
pancreatitis, to include as a result of exposure to ionizing 
radiation.

2.  Entitlement to service connection for stomach and bowel 
disruption.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1968 to April 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2008 the Board remanded the instant issues for 
further development.  The case was returned to the Board in 
July 2008.


FINDINGS OF FACT

1.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO in May 
1995.

2.  The veteran's claim of entitlement to service connection 
for chronic pancreatitis and stomach and bowel disruption was 
received in January 2004; it is a new claim.  

3.  In February 2008 the Board determined that the evidence 
was insufficient to make a determination on the instant 
issues; an examination was ordered.

4.  The veteran failed to report for a scheduled examination 
in April 2008.


CONCLUSION OF LAW

1.  Entitlement to service connection for chronic 
pancreatitis is denied.  38 C.F.R. § 3.655 (2007).

2.  Entitlement to service connection for stomach and bowel 
disruption is denied. 38 C.F.R. § 3.655 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

As noted, the instant claim was received in January 2004.  

A letter dated in February 2004 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  It listed the evidence of record and told the 
veteran how VA would assist in obtaining further evidence.  
The veteran was told that he should sufficiently identify any 
outstanding records so that VA could obtain them.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  An examination was scheduled but 
the veteran failed to report.  The veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The veteran originally submitted a claim for compensation in 
May 1995, on VA Form 526, Veteran's Application for 
Disability Compensation or Pension.  A November 1995 rating 
decision granted nonservice-connected pension.  

In January 2004 the veteran submitted a claim of entitlement 
to service-connected benefits, to include the instant 
disabilities.  In February 2008 the Board noted that the 
veteran had sought treatment for indigestion, vomiting blood, 
and diarrhea in service.  Alcoholic gastritis was diagnosed 
in service.  The Board also noted that the veteran was 
treated following service for diarrhea and that he had been 
diagnosed with pancreatitis and chronic diarrhea.  The Board 
ordered a VA examination to determine the etiology of the 
veteran's gastrointestinal disabilities.

The record reflects that an examination was scheduled in 
April 2008 and that the veteran was duly informed of the 
consequences of failure to report for an examination.  The VA 
Medical Center reported that the veteran did not appear for 
his scheduled examination.

According to 38 C.F.R. § 3.655(a), (b) (2007), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2007).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the VA Form 526, received in 
May 1995.  Any other claim, such as the more recent 
submissions by the veteran, might be a new claim for service 
connection; however, the initial application for compensation 
(original claim) was filed in May 1995.  Any other new claim 
would come under the guidance of "other original claim."  38 
C.F.R. § 3.655 (2007).

Since the veteran's current claims fall out the parameter of 
an original claim for compensation, the claim is accordingly 
denied pursuant to 38 C.F.R. § 3.655(b).  Entitlement to this 
claimed benefit cannot be established without a current VA 
examination and a medical opinion based upon a review of the 
record.

The veteran has failed to provide any reasons for failing to 
report for the examination directed by the Board.  Under the 
circumstances, his claims must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for chronic pancreatitis is 
denied.

Entitlement to service connection for stomach and bowel 
disruption is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


